Citation Nr: 0418093	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  03-20 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

2.   Entitlement to a compensable evaluation for hearing 
loss.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from July 1974 to July 
1978.

The appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  


FINDINGS OF FACT

1.  The veteran's gastroenteritis in service was acute and 
transitory and a continuing disability was not then present.  
IBS is not related to the veteran's service.  

2. Clinical findings on VA audiological examination conducted 
in July 2001 reflect hearing loss pursuant to the schedular 
criteria warranting a noncompensable rating.


CONCLUSIONS OF LAW

1.  The veteran is not shown to have IBS, which was incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  The record 
reflects that the relevant evidence in this case has been 
developed to the extent possible.  All referenced VA 
outpatient treatment records have been requested, and all 
available records have been obtained.  The RO has regularly 
undertaken efforts to assist him throughout the claims 
process by obtaining evidence necessary to substantiate his 
claim, to include affording him a comprehensive VA 
examination, which has been associated with the claim files.  
Neither the veteran nor his representative has identified 
additional relevant evidence that has not already been sought 
and associated with the claims files.  The Board does not 
know of any additional relevant evidence, which is available.  
The Board concludes that all relevant data has been obtained 
for determining the merits of the veteran's claim and that VA 
has fulfilled its obligation to assist him in the development 
of the relevant evidence.  

The Board is cognizant of the holding in Pelegrini v. 
Principi, 17 Vet. App 412 (2004), wherein the United States 
Court of Appeals for Veterans Claims held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  In the present case, notice was 
given the veteran in an April 2001 letter prior to the rating 
action in March 2002.  He was advised of the applicable law 
and regulations in the June 2003 statement of the case.

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claimant has 
sufficient notice of the type of information needed to 
support said claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000, has been satisfied with 
respect to said issue on appeal.  Accordingly, appellate 
review may proceed without harm or prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

1.  Irritable Bowel Syndrome (IBS)

Factual Background

The veteran's service medical records reveal that in February 
1977 he was treated for complaints of upset stomach, nausea 
and vomiting diagnosed as gastroenteritis.  The remaining 
records are otherwise negative for pertinent complaints, 
findings, or treatment.  During the veteran's July 1978 
separation examination clinical evaluation was normal and no 
significant defects or diagnoses were noted. 

Post service medical records cover the period from 1978 to 
2001.  These records show that the veteran was treated 
periodically for irritable colon syndrome beginning in August 
1988.  During VA examination in March 1991, the examiner 
noted the veteran's history of IBS in 1988, with treatment 
since that time by the VA.  The diagnosis was history of IBS.  
The remaining records show the veteran was treated most 
recently in January 2001.  Neither the VA outpatient 
treatment records nor the examination report, in any way, 
suggests that the veteran's IBS originated during military 
service.  

Analysis

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service medical records fail to reveal any significant 
gastrointestinal disorder other than gastroenteritis.  This 
episode was apparently acute and transitory in nature and 
resolved with treatment, as there are no subsequently dated 
medical records on file reflecting further complaints, 
evaluation or treatment during the remaining months of 
service.  Moreover, no pertinent complaints of findings were 
recorded at the time of separation from service.  As such, 
the veteran's service medical records do not affirmatively 
establish that IBS had its onset during his military service.

The earliest notation in the medical records of a diagnosis 
of IBS is in 1988.  This leaves a significant gap between 
service and the initial confirmation of the disability with 
no clinical support for acute or inferred manifestations or 
continued symptoms.  Further, the veteran has not brought 
forth any competent evidence that would establish a nexus 
between his current symptoms and active military service and 
no examiner has attributed the veteran's IBS to military 
service.  

Thus, the claims file does not contain a medical opinion, 
which relates the veteran's IBS to service.  Although the 
veteran is competent to testify to the symptoms he has 
experienced since active service, he is not competent to 
testify to the fact that what he experienced in service and 
since service are the same related disorders.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (laypersons are not 
competent to render medical opinions).  Accordingly, the 
veteran's own opinion and theories do not constitute 
competent medical evidence in support of his claim and thus 
carry no probative weight on the critical question in this 
matter of medical causation.  Based on the foregoing, the 
Board must conclude that the evidence of record does not 
demonstrate a causal link or nexus between the veteran's IBS 
and his military service.  Consequently, his claim for 
service connection for must be denied.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002).


2.  Hearing loss

Factual Background

The veteran filed his claim for increase in January 2001.  In 
support of his claim are VA outpatient treatment records 
dated from January 1999 to March 2000, which show treatment 
for a recent ear infection and complaints of tinnitus.  

During VA examination in July 2001, the veteran complained 
that he had the most difficulty hearing and understanding 
conversations on the job when there is background noise.  
Audiometric examination showed pure tone thresholds as 
follows:




HERTZ




500
1000
2000
3000
4000
AVG
RIGHT
5
10
10
35
55
28
LEFT
5
5
15
45
55
30

Speech recognition score on the Maryland CNC wordlist was 84 
percent in the right ear and 80 percent in the left ear.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  Although a review of the recorded history 
of a disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41 (2003), the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).

The veteran's bilateral hearing loss has been evaluated under 
38 C.F.R. § 4.85, Diagnostic Code 6100.  This Diagnostic Code 
sets out the criteria for evaluating hearing impairment using 
puretone threshold averages and speech discrimination scores.  
Numeric designations are assigned based upon a mechanical use 
of tables found in 38 C.F.R. §  4.85; there is no room for 
subjective interpretation.  Scores are simply matched against 
Table VI to find the numeric designation, then the 
designations are matched with Table VII to find the 
percentage evaluation to be assigned for the hearing 
impairment (see tables below).  38 C.F.R. § 4.86 allows for 
the use of Table VIA when there are exceptional patterns of 
hearing impairment, which are not present in this case.



Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 




Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

Following a review of the record, the Board finds that the 
probative evidence shows that the veteran is not entitled to 
a compensable evaluation for bilateral sensorineural hearing 
loss.  In making this determination, the Board has considered 
the July 2001 VA examination of the veteran's hearing acuity. 

The results of the audiogram in July 2001, show that the 
veteran's hearing loss was noncompensably disabling.  Based 
on an average pure tone threshold of 28 decibels in the right 
ear with speech discrimination ability of 84 percent, and 30 
in the left ear with speech discrimination ability of 80 
percent, Table VI indicates a numeric designation of II for 
the right ear and III for the left ear.  The point of 
intersection on Table VII reflects that the level of hearing 
loss is consistent with a noncompensable evaluation.  
The Board has considered the veteran's personal assertions 
that his bilateral hearing loss has worsened.  His lay 
statements are competent evidence to the extent that they 
concern observable symptoms.  As a lay person, however, he is 
not qualified to render a medical diagnosis or opinion as to 
the severity of his disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  He has also complained of difficulty 
understanding conversations with background noise present.  
However, ratings for hearing loss must be based on the tests 
administered.  There is no basis in the rating code for such 
situational difficulties. 

The fact that a veteran's hearing is less than optimal does 
not by itself establish entitlement to a compensable 
disability rating.  To the contrary, it is clear from the 
rating schedule that a compensable rating such as to warrant 
monetary compensation can be awarded only when loss of 
hearing has reached a specified measurable level.  That level 
of disability has not been demonstrated in the present case.  
Therefore the current level of disability shown is 
encompassed by the rating assigned and with due consideration 
to the provisions of 38 C.F.R. § 4.7, a higher evaluation is 
not warranted.

Therefore a preponderance of the evidence is against the 
claim for a compensable rating for hearing loss and that the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Entitlement to service connection for IBS is denied.

Entitlement to a compensable evaluation for hearing loss is 
denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



